                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                             No. 19-CR-59 CJW-MAR
 vs.                                           ORDER REGARDING MAGISTRATE
                                                   JUDGE’S REPORT AND
 RAVEN DAMIEN MEADER
                                                    RECOMMENDATION
 BURKHOW,
                                                 CONCERNING DEFENDANT’S
                Defendant.                             GUILTY PLEA
                                ____________________

                    I.       INTRODUCTION AND BACKGROUND
       On September 25, 2019, a forty-two count Second Superseding Indictment was
filed against defendant. On January 17, 2020, defendant appeared before United States
Magistrate Judge Mark A. Roberts and entered a plea of guilty to counts 1,8,9,10,12,
and 29, of the Second Superseding Indictment. On January 17, 2020, Judge Roberts
filed a Report and Recommendation in which he recommended that defendant’s guilty
plea be accepted. On January 21, 2020, defendant filed a waiver of objections to Report
and Recommendation. The Court, therefore, undertakes the necessary review of Judge
Roberts’ recommendation to accept defendant’s plea in this case.
                                    II.    ANALYSIS
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1)(C). Where parties make no objections to a magistrate’s report
and recommendation, the Court reviews the magistrate’s report and recommendation
for clear error. 28 U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal
Procedure 59(b) provides for review of a magistrate judge’s report and recommendation
on dispositive motions, where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

FED. R. CRIM. P. 59(b)(3).1
       In this case, defendant filed a waiver of objections to report and recommendation,
and it appears to the Court upon review that Judge Roberts’ findings and conclusions are
not clearly erroneous. Therefore, the Court ACCEPTS Judge Roberts’ Report and
Recommendation of January 17, 2020, and ACCEPTS defendant’s plea of guilty in this
case to counts 1,8,9,10,12, and 29, of the Second Superseding Indictment.
       IT IS SO ORDERED this 21st day of January, 2020.




                                          ____________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




1
  United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.



                                            2
